Citation Nr: 1821894	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-27 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation for service-connected right knee degenerative joint disease in excess of 10 percent disabling prior to September 14, 2017, and in excess of 30 percent disabling thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for service-connected left knee degenerative joint disease with subchondral cyst.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from October 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a      rating decision from the Department of Veterans Affairs (VA) Regional Office in New York City, New York (RO), which granted service connection for right knee degenerative joint disease and left knee degenerative joint disease with subchondral cyst, assigning each a 10 percent rating effective November 1, 2010.

In a November 2017 supplemental statement of the case, the Agency of Original Jurisdiction (AOJ) granted an increased 30 percent rating from September 14, 2017 for service-connected right knee degenerative joint disease.  The Board has, accordingly, recharacterized the issue on appeal to reflect the assigned staged rating.  Additionally, the Board finds that this was only a partial grant of the benefits of sought on appeal and that the issue of entitlement to an increased rating for service-connected right knee degenerative joint disease remains pending on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2016, the Board found that a claim of entitlement to a TDIU was reasonably raised in the context of the appeals for higher initial ratings for right knee degenerative joint disease and left knee degenerative joint disease with subchondral cyst.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the claims of increased ratings for service-connected right knee and left knee disabilities for a VA examination in compliance with requirements set forth in Correia v. McDonald, 29 Vet. App. 158 (2016), and remanded the intertwined claim of entitlement to a TDIU for further development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007);  Henderson v. West, 12 Vet. App. 11, 20 (1998).  The AOJ substantially complied with December 2016 Board remand directives and the Board finds that it may proceed with a decision at this time as to the initial rating claims on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Unfortunately, the Board finds that additional development is necessary to address the claim of entitlement to a TDIU prior to rendering a decision on appeal.


FINDINGS OF FACT

1.  For the rating period prior to September 14, 2017, right knee degenerative joint disease was characterized by extension to zero degrees with pain, with at least 95 degrees flexion on repetitive use limited by pain.

2.  For the rating period from September 14, 2017, right knee degenerative joint disease is characterized by at least 90 degrees flexion with pain, with extension to 20 degrees with pain.

3.  For the entire rating period on appeal, left knee degenerative joint disease with subchondral cyst is characterized by extension to 10 degrees with pain, with at least 90 degrees flexion on repetitive use limited by pain.


CONCLUSION OF LAW

1.  Prior to September 14, 2017, the criteria for an increased evaluation in excess of 10 percent disabling for service-connected right knee degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003-5261 (2017).

2.  From to September 14, 2017, the criteria for an increased evaluation in excess of 30 percent disabling for service-connected right knee degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003-5261 (2017).

3.  The criteria for an increased rating in excess of 10 percent disabling for service-connected left knee degenerative joint disease with subchondral cyst have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5260-5010 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide veterans with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a January 2010 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements in reference to the claims of entitlement to service connection for a bilateral knee disability.  The Veteran has appealed the initial assigned ratings for service-connected right knee degenerative joint disease and left knee degenerative joint disease with subchondral cyst.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2017) (no duty to provide VCAA notice upon receipt of a notice of disagreement). Therefore, no further notice is needed under VCAA regarding these issues.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence in reference to the Veteran's claim on appeal.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes lay statements, VA treatment records, and VA examinations.  The Veteran was afforded VA examinations in January 2011, June 2015 and September 2017.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's disabilities has been met.  38 C.F.R. § 3.159(c)(4) (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any benefit of the doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
 § 4.3 (2017).

The Veteran has challenged the initial rating assigned a right knee disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that symptoms related to service-connected right knee and left knee degenerative joint disease have changed in severity over the course of the appeal.  However, as discussed in detail below, upon review the record, the Board finds the currently assigned staged ratings are appropriate for the evaluation of the Veteran's right knee disability in this case.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2017). 

The Veteran has been diagnosed by x-ray evidence of arthritis of the right and left knees.  With any form of arthritis, painful motion is an important factor of the disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017).

The Veteran has been rated under Diagnostic Codes 5003-5261 for right knee degenerative joint disease, and under Diagnostic Codes 5260-5010 for left knee degenerative arthritis with subchondral cyst.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2017).

Under Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings is to be rated as degenerative arthritis.

Under Diagnostic Code 5260, limited flexion of the leg, a noncompensable evaluation is warranted where flexion is limited to 60 degrees; a 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. 
§ 4.71a (2017).

Under Diagnostic Code 5261, limited extension of the leg, a noncompensable evaluation is warranted where extension is limited to 5 degrees; a 10 percent evaluation is warranted where extension is limited to 10 degrees; a 20 percent evaluation is warranted where extension is limited to 15 degrees; a 30 percent evaluation is warranted where extension is limited to 20 degrees; and a 40 percent evaluation is warranted where extension is limited to 30 degrees.  38 C.F.R. § 4.71a (2017).

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14  (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, 6 Vet. App. at 261- 62.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Evidence of Record

A January 2010 x-ray report of the bilateral knees found within VA treatment records show that the Veteran had arthritic changes bilaterally.  

A January 2011 VA examination shows the Veteran reported that his left knee was painful, would give way, had daily flare-ups and repeated effusions but did not have instability, weakness, episodes of dislocation or subluxation, or locking episodes.   On physical examination, the left knee showed tenderness and swelling crepitation, without grinding, clicking or instability.  On range of motion testing, left knee flexion was to 100 degrees with objective evidence of pain, and on repetitive use testing, flexion was to 90 degrees, with additional limitation due to pain.  As for the right knee, the Veteran did not report symptoms of pain, giving way, instability, weakness, episodes of dislocation or subluxation, or locking episodes but did report repeated effusions and daily flare-ups.  On physical examination, the right knee showed tenderness, crepitation, without grinding, clicking or instability.  On range of motion testing, right knee flexion was to 110 degrees with objective evidence of pain, and on repetitive use testing, flexion was to 95 degrees, with additional limitation due to pain.

In January 2012 correspondence, the Veteran indicated that his knees were arthritic and caused him severe pain on walking, climbing stairs, and was often present with no activity at all.  He reported that he had fallen on several occasions over the past year due to knee weakness.

In a June 2015 VA examination, the Veteran reported persistent swelling, occasional buckling and instability of knees while walking, and also indicated increased pain with kneeling, with pain worse in the right knee than the left.  The Veteran also reported flare ups several times per week, with pain worse after prolonged sitting, standing, walking, standing from sitting, and from climbing and descending stairs.  The Veteran required the use of a cane and bilateral sleeve braces to ambulate.  Bilateral knee x-rays from April 2015 showed progressive degenerative changes bilaterally.

Within the June 2015 VA examination report, on range of motion testing, right knee flexion was to 120 degrees with pain, and extension to zero degrees with pain, causing functional loss.  There was evidence of pain with weight bearing, crepitus and of localized tenderness or pain on palpation.  On repetitive use testing of the right knee, pain, fatigue, weakness and lack of endurance limited functional ability, with flexion to 120 degrees, and extension to zero degrees.  Pain, fatigue, weakness and lack of endurance limited functional ability with flare-ups in the right knee, with flexion to 120 degrees, and extension to zero degrees.  The VA examiner opined that the Veteran had less movement that normal due to ankylosis and adhesions, but also marked a box later on in the examination report that the Veteran did not have ankylosis.  Joint stability testing showed the Veteran's right knee was normal.

On range of motion testing for the left knee, flexion was to 140 degrees with pain, and extension to zero degrees with pain, causing functional loss.  There was evidence of pain with weight bearing, crepitus and of localized tenderness or pain on palpation.  On repetitive use testing of the left knee, pain, fatigue, weakness and lack of endurance limited functional ability, with flexion to 130 degrees, and extension to zero degrees.  Pain, fatigue, weakness and lack of endurance limited functional ability with flare-ups in the left knee, with flexion to 130 degrees, and extension to zero degrees.  The VA examiner opined that the Veteran had less movement that normal due to ankylosis and adhesions, but also marked a box later on in the examination report that the Veteran did not have ankylosis.  Joint stability testing showed the Veteran's left knee was normal.

The Veteran was afforded another VA examination in September 2017, during which he reported bilateral knee pain, with weightbearing and non-weightbearing, on a daily basis.  He also reported occasional buckling, and completed physical therapy.  The Veteran also reported experiencing flare ups, with increased pain and swelling with weightbearing and non-weightbearing.  The Veteran required the use of a cane and bilateral sleeve braces to ambulate.  Range of motion testing for the right knee showed flexion to 90 degrees with pain, and extension to 20 degrees with pain, contributing to functional loss affecting standing and sitting tolerance.  There was evidence of pain with weightbearing, localized tenderness or pain on palpation and crepitus.  Repetitive use testing was not performed due to pain exacerbation, and the examiner opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  Joint stability testing showed the Veteran's right knee was normal.  The VA examiner noted that there was no ankylosis of the right knee.

Left knee range of motion testing showed flexion was to 110 degrees with pain, and extension to 10 degrees with pain, causing functional loss affecting standing and sitting tolerance.  There was evidence of pain with weightbearing, localized tenderness or pain on palpation and crepitus.  On repetitive use testing of the left knee, there was no additional function loss or range of motion.  Repetitive use testing was not performed due to pain exacerbation, and the examiner opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  Joint stability testing showed the Veteran's left knee was normal.  The Veteran did not have ankylosis of the left knee.  A July 2017 MRI showed a left medial meniscal tear, which the VA examiner opined showed a progression in the Veteran's service-connected bilateral knee pathology and related disability.

Entitlement to an Increased Evaluation in Excess of 10 Percent for Right Knee Degenerative Joint Disease Prior to September 14, 2017

The Veteran contends that an increased rating is warranted for right knee degenerative joint disease in excess of 10 percent disabling for the rating period prior to September 14, 2017.  After review of all the evidence, lay and medical, the Board finds that for the rating period prior to September 14, 2017, right knee degenerative joint disease most nearly approximates extension to zero degrees with pain, with at least 95 degrees flexion on repetitive use due to pain.  

Based on the evidence above, higher or separate ratings are not warranted under Diagnostic Codes 5260 or 5261 for a right knee disability prior to September 14, 2017.  The Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5261-5003.  The next higher 20 percent rating under Diagnostic Code 5260 is assigned for flexion limited to 30 degrees, and the next higher 20 percent rating under Diagnostic Code 5261 is assigned for extension limited to 15 degrees.  For the entire rating period, the Veteran's disability does not approximate 30 degrees flexion or 15 degrees extension in the right knee.  Rather, the Veteran has not exhibited a compensable degree of limitation of flexion or extension for the period on appeal, and the assigned 10 percent rating was assigned under the provisions of 38 C.F.R. § 4.59, which allows the minimum compensable rating for a joints with evidence of painful motion with arthritis.  Further, a separate rating is not warranted under Diagnostic Code 5260 where painful motion is already considered by the assigned 10 percent rating under Diagnostic Code 5261.  Therefore, the Board finds that a rating in excess of 10 percent disabling for right knee degenerative joint disease is not warranted for the rating period prior to September 14, 2017.  38 C.F.R. § 4.71a, DC 5260, 5261 (2017).

Entitlement to an Increased Evaluation in Excess of 30 Percent for Right Knee Degenerative Joint Disease from September 14, 2017

The Veteran contends that a rating in excess of 30 percent disabling is warranted for service-connected right knee degenerative joint disease for the period from September 14, 2017.  After a review of all the evidence, lay and medical, the Board finds that for the entire rating period from September 14, 2017, the Veteran's right knee disability most nearly approximates at least 90 degrees flexion with pain, with extension to 20 degrees with pain.  

The Board finds that higher or separate ratings are not warranted under Diagnostic Codes 5260 or 5261 for a right knee disability from September 14, 2017.  The Veteran is currently in receipt of a 30 percent rating under Diagnostic Code 5261-5003.  The maximum 30 percent rating under Diagnostic Code 5260 is assigned for flexion limited to 15 degrees, and the next higher 40 percent rating under Diagnostic Code 5261 is assigned for extension limited to 30 degrees.  For the entire rating period from September 14, 2017, the Veteran's right knee does not approximate 15 degrees flexion or 30 degrees extension.  Even with consideration of the limitation to extension in the right knee due to pain, and the Veteran's inability to complete repetitive motion during the September 2017 VA examination, range of motion in the right knee did not approximate extension limited to 30 degrees at any time during the appeal period.  Therefore, the Board finds that an increased rating in excess of 30 percent disabling for right knee degenerative joint disease from September 14, 2017 is not warranted.  38 C.F.R. § 4.71a, DC 5260, 5261 (2017).

Other Considerations: Increased Evaluations for Right Knee Degenerative Joint Disease

The Board has considered whether separate compensable ratings are warranted for the right knee under other applicable provisions of the diagnostic code.  The evidence of record does not reflect ankylosis of the right knee to warrant an rating under DC 5256.  VA examinations show that the Veteran has had measurable range of motion in right knee joints without ankylosis. 

The Veteran does not have recurrent subluxation or lateral instability of the right knee to warrant a compensable rating under DC 5257.  While he has reported having instability and weakness in the knees causing him to fall, a clinical finding of recurrent subluxation or lateral instability within the meaning of Diagnostic Code 5275 has not been shown.  A January 2011 VA examination indicates that the knee joints were stable.  June 2015 and September 2017 VA examinations show that there was no joint instability, and that the knee joint was found to be normal on stability testing.  Additionally, there was no recurrent patellar dislocation.  In the absence of recurrent subluxation and lateral instability in the right knee, the Veteran's right knee disability has not met or more nearly approximated the criteria for separate 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a (2017).

The record does not reflect dislocated semilunar cartilage in the right knee to warrant an rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a (2017).  For these reasons, a separate rating is not warranted under Diagnostic Code 5258.  Additionally, VA examinations show that the Veteran had not had removal of semilunar cartilage in the right knee to warrant a rating under Diagnostic Code 5259 for removal of semilunar cartilage which is symptomatic.

For the reasons discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for right knee degenerative joint disease in excess of 10 percent prior to September 14, 2017, and in excess of 30 percent disabling thereafter.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Entitlement to an Increased Evaluation in Excess of 10 Percent for Left Knee Degenerative Joint Disease with Subchondral Cyst

The Veteran contends that a higher initial rating is warranted for his left knee disability.  After a review of all the evidence, lay and medical, for the entire rating period on appeal, left knee degenerative joint disease with subchondral cyst was characterized by at least 90 degrees flexion on repetitive use limited by pain, and extension to 10 degrees with pain. 

Based on the evidence above, a higher or separate rating is not warranted under Diagnostic Codes 5260 or 5261 for a left knee disability.  The Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5260, limitation of flexion.  A higher 20 percent rating under Diagnostic Code 5260 is assigned for flexion limited to 30 degrees.  A higher 20 percent rating under Diagnostic Code 5261 is assigned for extension limited to 15 degrees.  For the entire rating period, the Veteran's left knee disability does not approximate 30 degrees flexion or 15 degrees extension.  VA examinations identify at least 90 degrees forward flexion, limited by pain on repetitive use testing, and show extension in the left knee to at least 10 degrees with pain.  The Veteran has not exhibited a compensable degree of limitation of flexion for the period on appeal, and the assigned 10 percent rating was assigned under the provisions of 38 C.F.R. § 4.59, which allows the minimum compensable rating for a joints with evidence of painful motion with arthritis.  


Even with consideration of the limitation to extension to 10 degrees in the left knee due to pain, and his inability to complete repetitive use testing during the September 2017 VA examination, range of motion in the left knee did not approximate extension to 15 degrees at any time during the appeal period.  A separate rating is not warranted under Diagnostic Code 5260 where painful motion is already considered by the assigned 10 percent rating under Diagnostic Code 5260, and the Veteran's disability does not result in extension limited to 20 degrees such that it more nearly approximates the next higher rating under Diagnostic Code 5261.  Therefore, the Board finds that a rating in excess of 10 percent disabling for left knee degenerative joint disease is not warranted for the entire rating period on appeal.

The Board has considered whether separate compensable ratings are warranted for the left knee under other applicable provisions of the diagnostic code.  The evidence of record does not reflect ankylosis of the left knee to warrant a rating under Diagnostic Code 5256.  VA examinations of record show that the Veteran has had measurable range of motion in his left knee joints without ankylosis.

The Veteran does not have recurrent subluxation or lateral instability of the left knee to warrant a compensable rating under Diagnostic Code 5257.  While he has reported having knee weakness which has caused him to fall, a clinical finding of recurrent subluxation or lateral instability within the meaning of Diagnostic Code 5275 has not been shown.  VA examinations of record show that there was no joint instability of the left knee, and that the knee joint was found to be normal on stability testing.  Additionally, there was no recurrent patellar dislocation.  In the absence of recurrent subluxation and lateral instability in the left knee, the Veteran's left knee disability has not met or more nearly approximated the criteria for separate 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2017).

The record does not reflect dislocated semilunar cartilage in the left knee to warrant an rating under Diagnostic Code 5258 or the removal of semilunar cartilage in the left knee to warrant a rating under Diagnostic Code 5259 for removal of semilunar cartilage which is symptomatic.  For these reasons, a separate rating is not warranted under Diagnostic Code 5258 or 5259.  See 38 C.F.R. § 4.71a (2017). 

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for left knee degenerative joint disease in excess of 10 percent for the entire rating period on appeal.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease prior to September 14, 2017 is not warranted.

Entitlement to an increased rating in excess of 30 percent for right knee degenerative joint disease from September 14, 2017 is not warranted.

Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease with subchondral cyst is not warranted.


REMAND

Pursuant to the December 2016 remand, a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) was sent to the Veteran, along with the required notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding the information and evidence necessary to substantiate his claim of entitlement to a TDIU, in January 2017.  However, to date, the Veteran did not submit the completed form.

The Board does make note that a completed VA-Form 21-8940 could potentially contain information that would be helpful in determining if a TDIU is warranted.  Therefore, on remand, the Veteran should be afforded another opportunity to complete and return a VA-Form 21-8940 prior to any examination.  Nevertheless, the Veteran is reminded that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran does not complete a VA Form 21-8940, VA may lack the information necessary to favorably adjudicate his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA Form 21-8940 with instructions that it should be completed in order to assist with the adjudication of his TDIU claim. 

If the Veteran provides a completed VA Form 21-8940, the AOJ should complete any additional development prompted by the information on the completed form.

2.  The AOJ should review the evidence and should take any additional development as deemed necessary on remand.  If the AOJ finds that an additional examination or opinion is warranted to address the Veteran's claim for entitlement to a TDIU, he should be afforded such.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


